NOT PRECEDENTIAL
                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                                  No. 08-1698
                                 _____________

                      UNITED STATES OF AMERICA

                                        v.

                  ALHAYY HASAN, AKA Haywood Hinton,

                                    Appellant
                                _______________

                On Appeal from the United States District Court
                   for the Eastern District of Pennsylvania
                             (D.C. No. 06-cr-174)
                   District Judge: Hon. Legrome D. Davis
                              _______________

                                    Argued
                                December 15, 2010

         Before: RENDELL, JORDAN and HARDIMAN, Circuit Judges.

                             (Filed: January 12, 2011)
                                 _______________

Thomas A. Dreyer [ARGUED]
6 Dickinson Drive
Bldg. 100 – Ste. 106
Chadds Ford, PA 19317
     Counsel for Appellant
Michael L. Levy
Robert A. Zauzmer
Denise S. Wolf [ARGUED]
United States Attorney’s Office
615 Chestnut Street – Ste. 1250
Philadelphia, PA 19106
      Counsel for Appellee
                                    _______________

                               OPINION OF THE COURT
                                   _______________

JORDAN, Circuit Judge.

       Alhayy Hasan (“Hasan”), also known as Haywood Hinton, appeals an order of the

United States District Court for the Eastern District of Pennsylvania denying his motion

to withdraw his guilty plea to a charge of bank fraud in violation of 18 U.S.C. § 1344; he

also appeals the sentence imposed for the bank fraud. Hasan asserts that the District

Court abused its discretion in denying his motion to withdraw his guilty plea, erred in

deciding that he had waived any objection to venue, erred in calculating the loss pursuant

to United States Sentencing Guidelines (“U.S.S.G.”) § 2B1.1(b)(1)(D), and erred in

imposing a four-level leadership enhancement under U.S.S.G. § 3B1.1(a) for criminal

conduct that involved five or more participants or was “otherwise extensive.”

       Hasan’s arguments regarding the withdrawal and validity of his guilty plea and his

objection to venue are plainly without merit. Likewise meritless is Hasan’s argument

with respect to the District Court’s loss calculation. We will affirm the ruling of the

District Court on those points and adopt its analysis without further discussion. There is,




                                             2
however, merit to the challenge concerning the four-level leadership enhancement and we

will therefore vacate and remand for the District Court to more fully consider that issue. 1

 I.    Factual Background

       Because we write only for the parties, we assume familiarity with the facts and

procedural history. Nevertheless, we note the following background information. 2

       On August 12, 2005, Hasan and Deborah Phillips (“Phillips”) went to a branch of

Commerce Bank in Philadelphia, where they were arrested for attempting to open a bank

account with false identification and a counterfeit credit card. The following day, Hasan

told Secret Service agents that he had provided Phillips with a false driver’s license, false

corporate documents, a false credit card, and counterfeit checks. Hasan also admitted to

possession of a counterfeit check in the amount of $8,111 “that he intended to deposit

into a Commerce Bank account opened by Phillips” on the day of the arrest. (App. at 43,

66.) Hasan consented to a search of his vehicle, which resulted in the seizure of further


   1
     Hasan also argues that the District Court should have given greater consideration to
the fact that he had served a sentence for violating supervised release. At oral argument,
the government conceded that, as of the date of sentencing in this case, April 2, 2008,
Hasan had already completed a 27-month violation-of-supervised-release sentence that
the PSR had incorrectly noted was still pending in the District of New Jersey. Given that
error in the PSR, the government agreed that the issue of what impact, if any, the
completed 27-month sentence should have on the sentence imposed here could be
appropriately raised on remand. The government did not concede, however, that the
length of incarceration imposed was unreasonable in light of the 27-month violation-of-
supervised-release sentence. It agreed only that the sentencing court should have
complete and accurate information when imposing its sentence. We agree and leave it to
the District Court to consider that issue on remand.
   2
     The following are the facts as given by the government in its factual recitation at the
entry of plea hearing. After the recitation, Hasan agreed “the facts are true,” (App. at 45)
and the Court accepted his plea.

                                              3
counterfeit account-opening documents, credit cards and checks, as well as several pieces

of paper listing multiple names, dates of birth, and Social Security numbers.

       Hasan indicated that the driver’s licenses and credit cards were manufactured by a

person he identified simply as “Shafiq” and that the false account-opening documents

were provided by another unidentified party. Hasan stated that he recruited females to

assist him in opening bank accounts using false documents.

       Hasan also admitted that, from approximately June 2005 to October 2005, he

negotiated counterfeit checks through several bank accounts in the Southern District of

New York. Those counterfeit checks were made payable either to Amir Import and

Export, Inc., or to A&K, Inc., entities Hasan used in furtherance of his fraudulent

activities.

       On February 28, 2007, Hasan pled guilty to Count One of the indictment charging

him with bank fraud under 18 U.S.C. § 1344. 3 Subsequently, on April 4, 2007, Hasan

filed a motion to withdraw his guilty plea. On November 12, 2007, after appointment of

new counsel, he renewed his motion. A hearing on the motion was held on November

27, 2007. The District Court denied the motion, and imposed a sentence of 60 months

incarceration, five years supervised release, and restitution of $28,115.85. That sentence

reflected a four-level upward adjustment under U.S.S.G. § 3B1.1(a) for Hasan’s role as



   3
     A person commits bank fraud if he “knowingly executes, or attempts to execute, a
scheme or artifice (1) to defraud a financial institution; or (2) to obtain any of the
moneys, funds, credits, assets, securities, or other property owned by, or under the
custody or control of, a financial institution, by means of false or fraudulent pretenses,
representations, or promises.” 18 U.S.C. § 1344.

                                             4
the leader of a scheme that was “otherwise extensive.” (App. at 215-16.) In explaining its

application of the leadership enhancement, the District Court stated: “[A]lthough the

facts reflect Mr. Hasan recruited one individual … the adjustment is appropriate based

upon the otherwise extensive nature of the offense, which is a fair statement.” (App. at

216.)

II.       Discussion 4

          We exercise plenary review over challenges to a district court’s interpretation and

application of the Federal Sentencing Guidelines. United States v. Katora, 981 F.2d

1398, 1402 (3d Cir. 1992). We review any associated factual determinations for clear

error. United States v. Bierley, 922 F.2d 1061, 1064 (3d Cir. 2009).

          It is not settled in our precedents whether a defendant’s status under § 3B1.1(a) as

“an organizer or leader of a criminal activity that … [is] otherwise extensive” constitutes

a question of fact or law or some mixture of the two. Compare United States v. Antico,

275 F.3d 245, 268 (3d Cir. 2001) (applying clear error review to the district court’s

“factual determinations that [the appellant] was an organizer or leader and that his

criminal activity involved five or more participants”) with United States v. Helbling, 209

F.3d 226, 243 (3d Cir. 2000) (holding “the District Court’s factual findings to be proper

and its legal conclusion that Helbling was an organizer and leader unassailable”). We

need not address that problem, however, because Hasan seems to acknowledge that the

dispute here is factual, as he argues that the District Court committed clear error in giving

      4
     The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction under to 28 U.S.C. § 1291 and 18 U.S.C. § 3742.

                                                5
the four-level enhancement. In any event, the fundamental problem in this case is that

the District Court’s sentence is unreviewable under any standard because the record is

inadequate to allow for meaningful appellate review.

       “After settling on the appropriate sentence, [a district court] must adequately

explain the chosen sentence to allow for meaningful appellate review.” Gall v. United

States, 552 U.S. 38, 50 (2007) (citation omitted); United States v. Merced, 603 F.3d 203,

215 (3d Cir. 2010) (same). It is not enough for a court to analyze the sentencing factors

in silence; it must indicate on the record that it has done so. Id. There is no “uniform

threshold” for determining whether a court has supplied a sufficient explanation of its

sentence, United States v. Tomko, 562 F.3d 558, 567 (3d Cir. 2009), but it must

demonstrate that it has considered the parties’ arguments and has a reasoned basis for the

sentence it chooses to impose. Merced, 603 F.3d at 216. In some instances, a short

statement will be legally sufficient, and in others, a longer explanation may be

appropriate. Id. at 215.

       Pursuant to U.S.S.G. § 3B1.1(a), “[i]f the defendant was an organizer or leader of

a criminal activity that involved five or more participants or was otherwise extensive,”

the offense level is increased by four levels. Section 3B1.1(a) applies only if the

defendant was an “organizer or leader” of the criminal activity in question. In making

that determination, the court should consider

       the exercise of decision making authority, the nature of participation in the
       commission of the offense, the recruitment of accomplices, the claimed
       right to a larger share of the fruits of the crime, the degree of participation
       in planning or organizing the offense, the nature and scope of the illegal
       activity, and the degree of control and authority exercised over others.

                                              6
U.S.S.G. § 3B1.1, Application Note 4.

       The “otherwise extensive” language calls for a determination of the number of

participants, both knowing and unknowing, and “whether the roles and involvement of all

those persons constitute the functional equivalent of five ‘participants.’” Helbling, 209

F.3d at 244. Helbling prescribes a three part test to aid in determining if activity is

“otherwise extensive,” 209 F.3d at 248, which is expanded upon in Antico. 5 275 F.3d at

270.

       Here, the plea colloquy does not show how the District Court determined whether

§ 3B1.1(a) should apply to Hasan. At the sentencing hearing, the Court briefly

acknowledged the enhancement, stating, “although the facts reflect Mr. Hasan recruited

one individual … the adjustment is appropriate based upon the otherwise extensive nature

of the offense, which is a fair statement.” (App. at 216.) At a previous motions hearing,

the Court recognized that, for the purposes of finding the four level enhancement, a court

need not make its “calculation based upon a pure number but rather … [may look] at the



   5
     Under Helbling, the sentencing court must first separate participants from non-
participants. 209 F.3d at 248. Second, the sentencing court must determine whether the
defendant used the services of the non-participants with a specific criminal intent. Id.
Third, “the court must determine the extent to which the services of each individual non-
participant were peculiar and necessary to the criminal scheme.” Id. The activities of
non-participants are to be considered with respect to the particular offense charged and
must “relate to the common criminal activity or scheme.” Antico, 275 F.3d at 270. Once
the court has determined which individuals should be counted, the court must decide if
the sum of the participants and countable non-participants is the functional equivalent of
five participants. Helbling, 209 F.3d at 248. That determination is “guided by the
sentencing court’s discretion,” and other factors may be used to evaluate the value of
countable non-participants. Id.

                                              7
sort of textual nature of the conduct.” (Supp. App. at 307). At that hearing, the Court

also stated it was obvious that “we’re speaking about persons that the defendant has

solicited to assist him in the criminal enterprise.” (Supp. App. at 306).

           The District Court’s statements are helpful in revealing its approach to Hasan’s

sentencing, but, even when taken together, they do not meet the minimum threshold

required to enable us to conduct meaningful appellate review of its sentencing

conclusion. See Merced, 603 F.3d at 215 (finding that, though there is no “mandatory

script for sentencing,” the District Court must demonstrate that it has carefully considered

and analyzed the sentencing factors). Accordingly, we cannot determine if the court

committed error here, clear or otherwise.

           Though there may well be sufficient evidence in the record to support the

application of a § 3B1.1(a) leadership enhancement in this case, the District Court’s

analysis and its reasoning for the application of the enhancement are unclear and, as the

government has conceded, we must therefore vacate the judgment order and remand for

resentencing. 6

III.       Conclusion

           For the foregoing reasons, we will affirm the District Court as to all issues except

those pertaining to sentencing and thus will vacate and remand for resentencing.



       6
     In a letter dated December 13, 2010, the government acknowledged that the District
Court’s statement is inadequate and suggested that it is “most appropriate” for this issue
to be remanded to the District Court for further assessment. Letter from Zane Memeger,
United States Attorney, to the Third Circuit Panel, United States v. Alhayy Hasan, No.
08-1698 (3d Cir. Dec. 15, 2010).

                                                 8